Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered on or about October 1, 1999, which, to the extent appealed from, denied that branch of defendant-appellant’s motion for summary judgment seeking dismissal of defendant-respondent’s cross claim for common-law indemnification, unanimously affirmed, without costs.
Summary judgment dismissing defendant-respondent contractor’s cross claim for indemnification was properly denied. The movant, defendant-appellant subcontractor, failed to adduce evidence of negligence on the part of defendant-respondent contributing to plaintiffs’ harm or evidence of his own freedom from negligence contributing to plaintiffs’ harm, and thereby failed to make out a prima facie entitlement to judgment as a matter of law. Concur — Sullivan, P. J., Nardelli, Rubin, Saxe and Friedman, JJ.